Exhibit 10.10

AMENDED AND RESTATED
INVESTORS SAVINGS BANK
EXECUTIVE SUPPLEMENTAL RETIREMENT
WAGE REPLACEMENT PLAN


Short Hills, New Jersey
Originally Effective July 1, 2005
As Amended and Restated Effective May 1, 2007










--------------------------------------------------------------------------------




INVESTORS SAVINGS BANK
AMENDED AND RESTATED
EXECUTIVE SUPPLEMENTAL RETIREMENT WAGE REPLACEMENT PLAN
This Executive Supplemental Retirement Wage Replacement Plan (the “Plan”),
originally effective as of the 1st day of July, 2005, as amended and restated
herein as of May 1, 2007, formalizes the agreements by and between INVESTORS
SAVINGS BANK (the “Bank”), a New Jersey chartered stock savings bank, and
certain key employees, hereinafter referred to as “Executive(s)”, who have been
selected to participate in this Plan. INVESTORS BANCORP, INC., a Delaware
chartered corporation (the “Company”) is a party to this Plan for the sole
purpose of guaranteeing the Bank’s performance hereunder.
WITNESSETH:
WHEREAS, the Bank wishes to sponsor a plan of deferred compensation for a select
group of management and highly compensated employees as such term is defined in
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”); and
WHEREAS, the Bank recognizes the valuable services heretofore performed for it
by such Executives and wishes to encourage their continued employment and to
provide them with additional incentive to achieve corporate objectives; and
WHEREAS, the Bank wishes to provide the terms and conditions upon which the Bank
shall pay additional retirement benefits to the Executives; and
WHEREAS, the Bank intends this Plan to be considered an unfunded arrangement,
maintained primarily to provide supplemental retirement income for its
Executives, members of a select group of management or highly compensated
employees of the Bank, for tax purposes and for purposes of ERISA; and
WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), requires that certain types of nonqualified deferred compensation
arrangements comply with its terms or subject the recipients of such
compensation to current taxes and penalties; and
WHEREAS, the Plan was originally drafted in a manner intended to comply with
Code Section 409A, and is now being amended and restated to conform to the final
Treasury Regulations promulgated under Code Section 409A on April, 10, 2007; and
WHEREAS, the Bank has adopted this Plan which controls all issues relating to
Supplemental Retirement Benefits as described herein.
NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:




--------------------------------------------------------------------------------






DEFINITIONS
When used herein, the following words shall have the meanings below unless the
context clearly indicates otherwise:
1.1.    “Actuarial Assumptions” shall mean, with respect to any form of benefit,
the Actuarial Assumptions set forth on Schedule A attached hereto and made a
part hereof.
1.2.    “Annual Compensation” shall mean a Participant’s salary and bonus during
any consecutive twelve (12) month period, including amounts deferred at a
Participant’s election to any tax-qualified or non-qualified employee benefit
plan.
1.3.    “Average Annual Compensation” shall mean the average Annual Compensation
over the thirty-six (36) consecutive month period out of the last one hundred
twenty (120) consecutive calendar months in which the Participant’s Annual
Compensation was the greatest, or over all calendar months, if less than
thirty-six.
1.4.    “Bank” means INVESTORS SAVINGS BANK and any successor thereto.
1.5.    “Beneficiary” means the person or persons designated by a Participant,
in writing, as beneficiary to whom the share of a deceased Participant’s account
is payable. If no Beneficiary is so designated, then the Participant’s Spouse,
if living, will be deemed the Beneficiary. If Participant’s Spouse is not
living, then the Children of Participant will be deemed the Beneficiary. If
there are no living Children, then the Estate of Participant will be deemed the
Beneficiary.
1.6.    “Board of Directors” or “Board” means the Board of Directors of the
Bank.
1.7.    “Cause” shall exist when there has been a good faith determination by
the Board that there shall have occurred one or more of the following events
with respect to the Executive: (i) the conviction of the Executive of a felony
or of any lesser criminal offense involving moral turpitude; (ii) the willful
commission by the Executive of a criminal or other act that, in the judgment of
the Board will likely cause substantial economic damage to the Company or the
Bank or substantial injury to the business reputation of the Company or Bank;
(iii) the commission by the Executive of an act of fraud in the performance of
his duties on behalf of the Company or Bank; (iv) the continuing willful failure
of the Executive to perform his duties to the Company or Bank (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness) after written notice thereof (specifying the particulars thereof in
reasonable detail) and a reasonable opportunity to be heard and cure such
failure are given to the Executive by the Board; or (v) an order of a federal or
state regulatory agency or a court of competent jurisdiction requiring the
termination of the Executive’s employment by the Company.
1.8.    “Change in Control” shall mean (i) a change in ownership of the Bank
under paragraph (a) below, or (ii) a change in effective control of the Bank
under paragraph (b) below, or




--------------------------------------------------------------------------------




(iii) a change in the ownership of a substantial portion of the assets of the
Bank under paragraph (c) below:
(a)
Change in the ownership of the Bank. A change in the ownership of the Bank shall
occur on the date that any one person, or more than one person acting as a group
(as defined in paragraph (b)), acquires ownership of stock of the corporation
that, together with stock held by such person or group, constitutes more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of such corporation. However, if any one person or more than one person
acting as a group, is considered to own more than 50 percent of the total fair
market value or total voting power of the stock of a corporation, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in the ownership of the corporation (or to cause a change in
the effective control of the corporation (within the meaning of paragraph (b)
below). An increase in the percentage of stock owned by any one person, or
persons acting as a group, as a result of a transaction in which the corporation
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this section. This paragraph (a) applies only when there
is a transfer of stock of a corporation (or issuance of stock of a corporation)
and stock in such corporation remains outstanding after the transaction.

(b)
Change in the effective control of the Bank. A change in the effective control
of the Bank shall occur on the date that either (i) any one person, or more than
one person acting as a group (as determined below), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the corporation possessing thirty
percent (30%) or more of the total voting power of the stock of such
corporation; or (ii) a majority of members of the corporation’s board of
directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the corporation’s
board of directors prior to the date of the appointment or election, provided
that for purposes of this paragraph (b)(ii), the term corporation refers solely
to a corporation for which no other corporation is a majority shareholder. In
the absence of an event described in paragraph (i) or (ii), a change in the
effective control of a corporation will not have occurred. If any one person, or
more than one person acting as a group, is considered to effectively control a
corporation (within the meaning of this paragraph (b)), the acquisition of
additional control of the corporation by the same person or persons is not
considered to cause a change in the effective control of the corporation (or to
cause a change in the ownership of the corporation within the meaning of
paragraph (a)). Persons will not be considered to be acting as a group solely
because they purchase or own stock of the same corporation at the same time, or
as a result of the same public offering.





--------------------------------------------------------------------------------




(c)
Change in the ownership of a substantial portion of the Bank’s assets. A change
in the ownership of a substantial portion of the Bank’s assets shall occur on
the date that any one person, or more than one person acting as a group (as
determined below), acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the corporation that have a total gross fair market value equal to or more
than forty percent (40%) of the total gross fair market value of all of the
assets of the corporation immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets. There is no Change in
Control event under this paragraph (c) when there is a transfer to an entity
that is controlled by the shareholders of the transferring corporation
immediately after the transfer.

(d)
Each of the sub-paragraphs (a) through (c) above shall be construed and
interpreted consistent with the requirements of Code Section 409A and any
Treasury regulations or other guidance issued thereunder. Notwithstanding
anything herein to the contrary, the reorganization of the Company by way of a
second step conversion shall not be considered a “Change in Control.”

1.9.    “Children” means Participant’s children, both natural and adopted, then
living at the time payments are due the Children under this Plan.
1.10.    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
1.11.    “Company” means Investors Bancorp, Inc., a Delaware chartered
corporation which owns all of the issued and outstanding stock of the Bank.
1.12.    “Disability Retirement Benefit” means the benefit available to a
Participant who terminates employment on account of Total and Permanent
Disability. The Disability Retirement Benefit is payable at age 65 and is
calculated giving credit to the Participant for years of service from the
Disability Retirement Date to age 65 and on the basis that during the period
from the Disability Retirement Date to age 65 the Participant would have
continued to earn Annual Compensation at the same rate as in effect prior to the
Total and Permanent Disability.
1.13.    “Disability Retirement Date” shall mean the date that a Participant’s
employment is terminated due to Total and Permanent Disability.
1.14.    “Distribution Option” shall mean any of the following: (i) a life
annuity; (ii) a life annuity with 120 monthly payments guaranteed; (iii) a joint
and 100% survivor annuity (with 120 payments guaranteed); (iv) a joint and 50%
survivor annuity, and (v) a single sum distribution.
1.15.    “Early Retirement Benefit” means a retirement benefit payable upon the
Participant’s retirement or other termination of employment (other than due to
Disability or following a Change in Control) after a Participant’s Early
Retirement Date (but prior to the Normal Retirement Date)




--------------------------------------------------------------------------------




in the form of a life annuity with 120 monthly payments guaranteed, unless the
Participant elects an alternative Distribution Option in his or her Joinder
Agreement. If a Participant has a vested benefit under the Plan (e.g., the
Participant has at least 120 months of continuous service and has attained age
55) and terminates employment prior to the Participant’s Normal Retirement Date,
the Participant will be entitled to a reduced Supplemental Retirement Benefit,
referred to as an Early Retirement Benefit, commencing on his or her Early
Retirement Date if the Participant has elected in his or her Joinder Agreement
to receive an Early Retirement Benefit. If the Participant terminates employment
prior to the Normal Retirement Date with 120 months of employment, the
Supplemental Retirement Benefit payable will be reduced by 2% for each full year
that a Participant terminates employment prior to age 65, provided, however,
that if the Participant has 25 years of employment with the Bank, the
Participant’s benefit will be unreduced. Notwithstanding anything to the
contrary herein, if the Participant elects an alternative Distribution Option,
the alternative Distribution Option shall be the actuarial equivalent of the
accrued benefit paid in the form of a life annuity with 120 monthly payments
guaranteed and the reductions taken under “(b)(i)” and “(b)(ii)” of Section 1.24
of the Plan shall each be stated in the same form as the Distribution Option
elected by the Participant and shall be the actuarial equivalent of a life
annuity with 120 monthly payments guaranteed.
1.16.    “Early Retirement Date” means the first day of the month coincident
with or next following a Participant’s attainment of age 55, provided the
Participant has a nonforfeitable right to all or a portion of the Supplemental
Retirement Benefit. A Participant who elects an Early Retirement Date will not
have a nonforfeitable right unless the Participant has at least 120 months of
continuous service with the Bank. A Participant shall not be entitled to an
Early Retirement Benefit on or after his Early Retirement Date unless the
Participant has actually terminated employment.
1.17.    “Effective Date.” The original Effective Date of the Plan was July 1,
2005. The Plan is hereby amended and restated effective as of May 1, 2007, in
order to conform to the final Treasury Regulations under Code section 409A.
1.18.    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
1.19.    “Estate” means the Estate of a Participant.
1.20.    “Executive” shall mean a senior executive officer of the Bank.
1.21.     “Interest Factor” means six percent (6%) or such other rate as is
reasonably determined by the Board of Directors from time to time.
1.22.    “Joinder Agreement” means the agreement executed by the Participant
upon initial participation in the Plan that sets forth the terms of the
participation and payment of the Supplemental Retirement Benefit.
1.23.    “MHC” means Investors Bancorp, MHC, a New Jersey chartered mutual
holding company which owns all or a majority of the issued and outstanding stock
of the Company.




--------------------------------------------------------------------------------




1.24.    “Normal Retirement Benefit” means a retirement benefit payable on or
after the Normal Retirement Date in the form of a life annuity with 120 monthly
payments guaranteed, unless the Participant elects an alternative Distribution
Option in his or her Joinder Agreement. The Normal Retirement Benefit shall be
equal to (a) sixty percent (60%) times (b) the Participant’s Average Annual
Compensation reduced by the annuitized value (calculated using the Actuarial
Assumptions) of the annual benefit payable under (i) the Bank’s tax-qualified
defined benefit pension plan, and (ii) the defined benefit portion of the
Supplemental Retirement Plan I, in each case, in the same form as the
Distribution Option elected by Participant. Notwithstanding anything to the
contrary herein, if the Participant elects an alternative Distribution Option,
the alternative Distribution Option shall be the actuarial equivalent of the
accrued benefit paid in the form of a life annuity with 120 monthly payments
guaranteed and the reductions taken under “(i)” and “(ii)” of this Section 1.24
shall each be stated in the same form as the Distribution Option elected by the
Participant and shall be the actuarial equivalent of a life annuity with 120
monthly payments guaranteed. In the event that the Participant has less than 120
months of cumulative service upon retirement on or after the Normal Retirement
Date, the Participant’s benefit shall be reduced by 1/120th for each month of
employment less than 120 months. In the event that a Participant actually
retires later than the Normal Retirement Date, the Participant’s Normal
Retirement Benefit shall be increased by 0.8% for each month of deferment after
age 65.
1.25.    “Normal Retirement Date” means the first day of the month coincident
with or next following a Participant’s sixty-fifth (65th) birthday.
1.26.    “Participant” shall mean an Executive who has been selected to
participate in the Plan.
1.27.    “Separation from Service” means the Participant’s death, retirement or
other termination of employment with the Bank within the meaning of Code Section
409A. No Separation from Service shall be deemed to occur due to military leave,
sick leave or other bona fide leave of absence if the period of such leave does
not exceed six months or, if longer, so long as the Participant’s right to
reemployment is provided by law or contract. If the leave exceeds six months and
the Participant’s right to reemployment is not provided by law or by contact,
then the Participant shall have a Separation from Service on the first date
immediately following such six-month period.
Whether a termination of employment has occurred is determined based on whether
the facts and circumstances indicate that the employer and employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the employee would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than 20% of the average level of bona fide services
performed over the immediately preceding 36 months (or such lesser period of
time in which the Participant has provided services for the Bank). The
determination of whether a Participant has a Separation from Service shall be
made by applying the presumptions set forth in the Treasury Regulations under
Code Section 409A.
1.28.    “Specified Employee” means with respect to a publicly traded company,
an employee of the Bank or Company who is also a “key employee” as such term is
defined in Section 416(i) of the Code, without regard to Paragraph 5 thereof.




--------------------------------------------------------------------------------




1.29.    “Spouse” means the individual to whom Participant is legally married at
the time of Participant’s death.
1.30.    “Supplemental Retirement Benefit” means the benefit due to the
Participant following termination of employment on or after the Early Retirement
Date, the Normal Retirement Date or due to the Participant’s Total and Permanent
Disability. A Supplemental Retirement Benefit may be an Early Retirement
Benefit, a Normal Retirement Benefit or a Disability Retirement Benefit.
1.31.    “Supplemental Retirement Plan I” shall mean the Amended and Restated
Supplemental ESOP and Retirement Plan.
1.32.    “Survivor’s Benefit” means the benefit provided under Section 4.1 to
Participant’s Beneficiary if Participant dies while in active employment of the
Bank. The Survivor’s Benefit shall be equal in amount to the Supplemental
Retirement Benefit payable to Participant if Participant had lived until his
Normal Retirement Date, terminated employment on such date and commenced
receiving the Supplemental Retirement Benefit at that time. In addition, for
purposes of these calculations, Participant’s Average Annual Compensation
(including both base salary and bonus) shall be deemed to increase at the rate
of five percent (5%) per year to age 65 at the customary time of such normal
annual increase.
1.33.    “Total and Permanent Disability” shall mean total and permanent
disability within the meaning of the Social Security Act.


SECTION II
ELIGIBILITY
Participation shall be limited to those persons selected by the Board from among
the category of persons who are eligible.
SECTION III
SUPPLEMENTAL RETIREMENT BENEFITS
3.1.    Normal Retirement Benefit. Upon Participant’s Separation from Service
coincident with or following his Normal Retirement Date, the Bank shall commence
payments of the Normal Retirement Benefit. Such payments shall commence the
first day of the month next following Participant’s Separation from Service or,
in the event Participant is a Specified Employee and the following is required
by Code Section 409A, the Normal Retirement Benefit shall commence within thirty
(30) days following the six month anniversary of Participant’s Separation from
Service, and shall be payable in accordance with the Distribution Option set
forth in Participant’s Joinder Agreement.
3.2.    Early Retirement Benefit. Participant shall have the elective right to
receive an Early Retirement Benefit, provided he shall terminate employment
prior to the Normal Retirement Date and shall have a nonforfeitable interest in
the Plan. Such election, if made, shall be made prior to the last day of
December 2007, or if later, by the last day of the transition period under Code
Section




--------------------------------------------------------------------------------




409A, or with respect to a newly admitted Participant, within thirty (30) days
after the date the Participant first becomes eligible to participate in the
Plan. This election will only be effective if a Participant actually terminates
employment prior to the Normal Retirement Date for reasons other than Total and
Permanent Disability, death or a Change in Control. In the event a Participant
elects an Early Retirement Benefit, payment of the Early Retirement Benefit
shall commence within thirty (30) days after the Participant’s Separation from
Service coincident with or following his Early Retirement Date or, in the event
the Participant is a Specified Employee and the following is required by Code
Section 409A, the Early Retirement Benefit shall commence within thirty (30)
days after the six month anniversary of Participant’s Separation from Service
following his Early Retirement Date, and shall be payable in accordance with the
Distribution Option set forth in Participant’s Joinder Agreement. For a
Participant who incurs a Separation from Service and commences receipt of an
Early Retirement Benefit on or after the Early Retirement Date, the accrued
benefit payable at age 65 is reduced by 2% for each year by which his Early
Retirement Date precedes his Normal Retirement Date, provided, however, if the
Participant has completed 25 years of employment prior to termination, the
accrued benefit will be unreduced at the Early Retirement Date.
3.3.    Disability. If Participant becomes Totally and Permanently Disabled
prior to reaching his Normal Retirement Date, while covered by the provisions of
this Plan, the Participant shall be entitled to a Disability Retirement Benefit
commencing within thirty (30) days after the Participant’s Normal Retirement
Date.
The Disability Retirement Benefit shall be payable in accordance with the
Distribution Option set forth in Participant’s Joinder Agreement for
distribution of the Normal Retirement Benefit. In the event Participant dies at
any time after termination of employment due to Total and Permanent Disability
but prior to commencement of the Participant’s Disability Retirement Benefit,
the Bank shall pay the Survivor’s Benefit to the Participant’s Beneficiary. In
the event the Participant dies after commencement of the Participant’s
Disability Retirement Benefit, the Bank shall pay the remainder of the payments
then due to the Participant under the Disability Retirement Benefit.
3.4.    Change in Control. In the event of Participant’s Separation from Service
coincident with or within two (2) years following a Change in Control, other
than due to termination for Cause, the Participant shall be entitled to receive
a Supplemental Retirement Benefit calculated as either an Early Retirement
Benefit or a Normal Retirement Benefit, as applicable. For these purposes, each
Participant with less than 120 months of continuous employment will be deemed to
have at least 120 months of continuous employment and, if the Participant has
not yet attained age 55, shall be deemed to have attained age 55. The
Supplemental Retirement Benefit payable to a Participant in the event of
Separation from Service in connection with or following a Change in Control
shall be paid in a single sum within thirty (30) days after the Participant’s
Separation from Service or in the event the Participant is a Specified Employee
and the following is required by Code Section 409A, the Supplemental Retirement
Benefit shall commence within thirty (30) days after the six month anniversary
of Participant’s Separation from Service.
3.5.    Changes in Distribution Option.
(a)
Notwithstanding anything herein to the contrary, a Participant may change his
Distribution Option hereunder through December 31, 2007, in accordance





--------------------------------------------------------------------------------




with Sections XII(A) and XII(B) of the Preamble to the final Treasury
Regulations issued under Code section 409A, and Section 3.02 of Internal Revenue
Service Notice 2006-79; provided, however, that in 2007 a Participant cannot
change payment elections with respect to payments that the Participant would
otherwise receive in 2007 or cause payments to be made in 2007. Any transition
period changes shall be made on such forms as are provided by the Administrator
and shall be filed with the Administrator during the applicable transition
period.
(b)
In the event a Participant desires to modify the time or form (e.g., from an
annuity to a lump sum or vice versa) of his Distribution Option after December
31, 2007, the Participant may do so by filing a written election with the
Administrator, provided that, with respect to any modification to a Distribution
Option made after December 31, 2007:



(1)
the subsequent election shall not be effective for at least 12 months after the
date on which the subsequent election is made;



(2)
except for payments upon the Participant’s death or Total and Permanent
Disability, the first payment for which the subsequent election is made shall be
deferred for a period of not less than 5 years from the date on which such
payment would otherwise have been made; and



(3)
for payments scheduled to be made on a specified date, the subsequent election
must be made at least 12 months before the first scheduled payment.”



(c)
Notwithstanding anything herein to the contrary, a Participant who has elected
to receive a distribution in the form of a life annuity may change the form of
annuity payment from one type of life annuity to another type of life annuity,
with the same scheduled date for the first annuity payment, before any annuity
payment has been made under the Plan. Such a change in not considered a change
in the time or form of a payment, provided that the annuities are actuarially
equivalent applying reasonable actuarial methods and assumptions in accordance
with Treasury Regulation section 1.409A-2(b)(2)(ii).



                    



SECTION IV
PRE RETIREMENT AND POST RETIREMENT DEATH BENEFITS
4.1.    Death Prior to Termination of Employment. If Participant dies prior to
termination of employment with the Bank or after termination of employment with
the Bank but prior to the




--------------------------------------------------------------------------------




payment of any portion of the Supplemental Retirement Benefit, Participant’s
Beneficiary shall be entitled to the Survivor’s Benefit. Such benefit shall be
paid in the form elected by the Participant in the Participant’s Joinder
Agreement for benefits payable at the Normal Retirement Date. The Survivor’s
Benefit shall begin within thirty (30) days after the Bank is notified of the
date of death of Participant.
4.2.    Death Subsequent to Retirement. In the event of the death of Participant
while receiving monthly benefits under this Plan, but prior to receiving the
entire Supplemental Retirement Benefit, then the unpaid balance of such monthly
payments shall continue to be paid monthly to Participant’s Beneficiary until
all such payments have been made.    
SECTION V

PARTICIPANT’S RIGHT TO ASSETS
The rights of Participant, any Beneficiary of Participant, or any other person
claiming through Participant under this Plan, shall be solely those of an
unsecured general creditor of the Bank. Participant, the Beneficiary of
Participant, or any other person claiming through Participant, shall only have
the right to receive from the Bank those payments as specified under this Plan.
Participant agrees that he, his Beneficiary, or any other person claiming
through him shall have no rights or interests whatsoever in any asset of the
Bank, including any insurance policies or contracts which the Bank may possess
or obtain to informally fund this Plan. Any asset used or acquired by the Bank
in connection with the liabilities it has assumed under this Plan, except as
expressly provided, shall not be deemed to be held under any trust for the
benefit of Participant or his Beneficiaries, nor shall it be considered security
for the performance of the obligations of the Bank. It shall be, and remain, a
general, unpledged, and unrestricted asset of the Bank.
    
SECTION VI
RESTRICTIONS UPON FUNDING
The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Plan. Participant, his
Beneficiaries or any successor in interest to him shall be and remain simply a
general creditor of the Bank in the same manner as any other creditor having a
general claim for matured and unpaid compensation. The Bank reserves the
absolute right, at its sole discretion, to either fund the obligations
undertaken by this Plan or to refrain from funding the same and to determine the
extent, nature, and method of such informal funding. Should the Bank elect to
fund this Plan, in whole or in part, through the purchase of life insurance,
disability policies or annuities, the Bank reserves the absolute right, in its
sole discretion, to terminate such funding at any time, in whole or in part. At
no time shall Participant be deemed to have any lien nor right, title or
interest in or to any specific funding investment or to any assets of the Bank.
If the Bank elects to invest in a life insurance, disability or annuity policy
upon the life of Participant, then Participant shall assist the Bank by freely
submitting to a physical




--------------------------------------------------------------------------------




examination and supplying such additional information necessary to obtain such
insurance or annuities.
SECTION VII

ALIENABILITY AND ASSIGNMENT PROHIBITION
No Participant nor any Beneficiary under this Plan shall have any power or right
to transfer, assign, anticipate, hypothecate, mortgage, commute, modify or
otherwise encumber in advance any of the benefits payable hereunder, nor shall
any of said benefits be subject to seizure for the payment of any debts,
judgments, alimony or separate maintenance owed by Participant or his
Beneficiary, nor be transferable by operation of law in the event of bankruptcy,
insolvency or otherwise. In the event Participant or any Beneficiary attempts
assignment, communication, hypothecation, transfer or disposal of the benefits
hereunder, the Bank’s liabilities shall forthwith cease and terminate.
SECTION VIII

TERMINATION OF EMPLOYMENT FOR CAUSE
Should a Participant be terminated for Cause, his or her benefits under this
Plan shall be forfeited and this Plan shall become null and void with respect to
such Participant.
SECTION IX
ACT PROVISIONS
9.1.    Named Fiduciary And Administrator. The Bank shall be the Named Fiduciary
and Administrator of this Plan. As Administrator, the Bank shall be responsible
for the management, control and administration of the Plan as established
herein. The Administrator may delegate to others certain aspects of the
management and operational responsibilities of the Plan, including the
employment of advisors and the delegation of ministerial duties to qualified
individuals.
9.2.    Claims Procedure And Arbitration.
(a)
In the event that benefits under this Plan are not paid to Participant (or to
his Beneficiary in the case of Participant’s death) and such claimants feel they
are entitled to receive such benefits, then a written claim must be made to the
Administrator named above within thirty (30) days from the date payments are
refused. The Administrator and its Board shall review the written claim and, if
the claim is denied, in whole or in part, they shall provide in writing within
thirty (30) days of receipt of such claim their specific reasons for such
denial, reference to the provisions of this Plan upon which the denial is based
and any additional material or information necessary to perfect the





--------------------------------------------------------------------------------




claim. Such written notice shall further indicate the additional steps to be
taken by claimants if a further review of the claim denial is desired.
(b)
If claimants desire a second review, they shall notify the Administrator in
writing within thirty (30) days of the first claim denial. Claimants may review
the Plan or any documents relating thereto and submit any issues, in writing,
and comments they may feel appropriate. In its sole discretion, the
Administrator shall then review the second claim and provide a written decision
within thirty (30) days of receipt of such claim. This decision shall likewise
state the specific reasons for the decision and shall include reference to
specific provisions of the Plan upon which the decision is based.

(c)
If claimants continue to dispute the benefit denial based upon completed
performance hereunder or the meaning and effect of the terms and conditions
thereof, then claimants may submit the dispute to mediation, administered by the
American Arbitration Association (“AAA”) (or a mediator selected by the parties)
in accordance with the AAA’s Commercial Mediation Rules. If mediation is not
successful in resolving the dispute, it shall be settled by arbitration
administered by the AAA under its Commercial Arbitration Rules, and judgment on
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. If it is finally determined that Participant (or his
Beneficiary) is entitled to the benefits set forth under this Plan, then all
amounts that Participant (or his Beneficiary) would have received up to the time
of such final determination shall be paid to Participant (or his Beneficiary)
with interest (calculated using the Interest Factor) within thirty (30) days
after such final determination.

9.3.    Where a dispute arises as to the Bank’s discharge of Participant for
Cause, such dispute shall likewise be submitted to arbitration as above
described and the parties hereto agree to be bound by the decision thereunder.
9.4.    All reasonable legal fees paid or incurred by Participant pursuant to
any dispute or questions of interpretation relating to this Plan shall be paid
or reimbursed by the Bank, provided that the dispute or interpretation has been
settled by Participant and the Bank or resolved in Participant’s favor.





SECTION X

MISCELLANEOUS
10.1.    No Effect on Employment Rights. Nothing contained herein shall confer
upon Participant the right to be retained in the service of the Bank nor limit
the right of the Bank to discharge or otherwise deal with Participant without
regard to the existence of this Plan.




--------------------------------------------------------------------------------




10.2.    Disclosure. Participant shall receive a copy of his Plan and the
Administrator will make available, upon request, a copy of any rules and
regulations that govern this Plan.
10.3.    Governing Law. The Plan is established under, and will be construed
according to, the laws of the State of New Jersey, to the extent that such laws
are not preempted by the Act and valid regulations published thereunder.
10.4.    Severability. In the event that any of the provisions of this Plan or
portion thereof, are held to be inoperative or invalid by any court of competent
jurisdiction, then: (1) insofar as is reasonable, effect will be given to the
intent manifested in the provisions held invalid or inoperative, and (2) the
validity and enforceability of the remaining provisions will not be affected
thereby.
10.5.    Incapacity of Recipient. In the event Participant is declared
incompetent and a conservator or other person legally charged with the care of
his person or of his estate is appointed, any benefits under the Plan to which
such Participant is entitled shall be paid to such conservator or other person
legally charged with the care of his person or his Estate. Except as provided
above in this paragraph, when the Bank’s Board in its sole discretion,
determines that an Participant is unable to manage his financial affairs, the
Board may direct the Bank to make distributions to any person for the benefit of
such Participant.
10.6.    Unclaimed Benefit. Participant shall keep the Bank informed of his
current address and the current address of his Beneficiaries. The Bank shall not
be obligated to search for the whereabouts of any person. If the location of
Participant is not made known to the Bank within three years after the date on
which any payment of Participant’s Supplemental Retirement Benefit may be made,
payment may be made as though Participant had died at the end of the three-year
period. If, within one additional year after such three-year period has elapsed,
or, within three years after the actual death of Participant, the Bank is unable
to locate any Beneficiary of Participant, then the Bank may fully discharge its
obligation by payment to the Estate.
10.7.    Limitations on Liability. Notwithstanding any of the preceding
provisions of the Plan, neither the Bank, nor any individual acting as an
employee or agent of the Bank or as a member of the Board shall be liable to
Participant, former Participant, or any other person for any claim, loss,
liability or expense incurred in connection with the Plan.
10.8.    Gender. Whenever, in this Plan, words are used in the masculine or
neuter gender, they shall be read and construed as in the masculine, feminine or
neuter gender, whenever they should so apply.
10.9.    Affect on Other Corporate Benefit Agreements. Nothing contained in this
Plan shall affect the right of Participant to participate in, or be covered by,
any qualified or non-qualified pension, profit sharing, group, bonus or other
supplemental compensation or fringe benefit agreement constituting a part of the
Bank’s existing or future compensation structure.
10.10.    Headings. Headings and sub-headings in this Plan are inserted for
reference and convenience only and shall not be deemed a part of this Plan.




--------------------------------------------------------------------------------




10.11.    Establishment of Rabbi Trust. The Bank may, but is not obligated to,
establish a rabbi trust into which the Bank may contribute assets which shall be
held therein, subject to the claims of the Bank’s creditors in the event of the
Bank’s “Insolvency” as defined in the agreement which establishes such rabbi
trust, until the contributed assets are paid to Participants and their
Beneficiaries in such manner and at such times as specified in this Plan. In the
event a rabbi trust is established, it is the intention of the Bank to make
contributions to the rabbi trust to provide the Bank with a source of funds to
assist it in meeting the liabilities of this Plan. The rabbi trust and any
assets held therein shall conform to the terms of the rabbi trust agreement
which has been established in conjunction with this Plan. To the extent the
language in this Plan is modified by the language in the rabbi trust agreement,
the rabbi trust agreement shall supersede this Plan. Any contributions to the
rabbi trust shall be made during each Plan Year in accordance with the rabbi
trust agreement. The amount of such contribution(s) shall be equal to the full
present value of all benefit accruals under this Plan, if any, less: (i)
previous contributions made on behalf of Participant to the rabbi trust, and
(ii) earnings to date on all such previous contributions. Notwithstanding any
provisions of this Plan to the contrary, within five (5) business days before a
Change in Control, the Bank shall (i) deposit, or cause to be deposited, in a
rabbi trust, an amount sufficient to fully fund all Participants’ Normal
Retirement Benefits hereunder, and (ii) provide the Trustee of the rabbi trust,
who shall be an independent corporation having corporate trust powers, with a
written direction to hold such amount and any investment return thereon in a
segregated account or accounts for the benefit of such Participants, provided,
however, that the foregoing provisions shall not be operable and such rabbi
trust shall not be funded on a Change in Control to the extent that such funding
is impermissible under Code Section 409A or any regulations or other guidance
issued thereunder.
10.12.    Payment of Employment and Code Section 409A Taxes. Any distribution
under this Plan shall be reduced by the amount of any taxes required to be
withheld from such distribution. This Plan shall permit the acceleration of the
time or schedule of a payment to pay employment related taxes as permitted under
Treasury regulation Section 1.409A-3(j) or to pay any taxes that may become due
at any time that the arrangement fails to meet the requirements of Code Section
409A and the regulations and other guidance promulgated thereunder. In the
latter case, such payments shall not exceed the amount required to be included
in income as the result of the failure to comply with the requirements of Code
Section 409A.
10.13.    Acceleration of Payments. Except as specifically permitted herein or
in other sections of this Plan, no acceleration of the time or schedule of any
payment may be made hereunder. Notwithstanding the foregoing, payments may be
accelerated hereunder by the Bank, in accordance with the provisions of Treasury
Regulation Section 1.409A-3(j)(4) and any subsequent guidance issued by the
United States Treasury Department. Accordingly, payments may be accelerated, in
accordance with requirements and conditions of the Treasury Regulations (or
subsequent guidance) in the following circumstances: (i) as a result of certain
domestic relations orders; (ii) in compliance with ethics agreements with the
Federal government; (iii) in compliance with ethics laws or conflicts of
interest laws; (iv) in limited cash-outs (but not in excess of the limit under
Code Section 402(g)(1)(B)); (v) in the case of certain distributions to avoid a
non-allocation year under Code Section 409(p); (vi) to apply certain offsets in
satisfaction of a debt of the Participant to the Bank; (vii) in




--------------------------------------------------------------------------------




satisfaction of certain bona fide disputes between the Participant and the Bank;
or (viii) for any other purpose set forth in the Treasury Regulations and
subsequent guidance.
10.14.    Construction and Severability. This Plan is adopted following the
enactment of Code Section 409A and is intended to be construed consistent with
the requirements of that Section, the Treasury regulations and other guidance
issued thereunder. If any provision of the Plan shall be determined to be
inconsistent therewith for any reason, then the Plan shall be construed, to the
maximum extent possible, to give effect to such provision in a manner that is
consistent with Code Section 409A, and if such construction is not possible, as
if such provision had never been included. In the event that any of the
provisions of this Plan or portion thereof are held to be inoperative or invalid
by any court of competent jurisdiction, then: (1) insofar as is reasonable,
effect will be given to the intent manifested in the provisions held to be
invalid or inoperative, and (2) the invalidity and enforceability of the
remaining provisions will not be affected thereby.
SECTION XI
NON-COMPETITION AFTER NORMAL RETIREMENT
11.1.    Non-Compete Clause. Except as stated in the second paragraph of this
subsection, Participant expressly agrees that, as consideration for the
agreements of the Bank contained herein and as a condition to the performance by
the Bank of its obligations hereunder, for a twenty-four (24) month period
beginning at the time of termination of employment and ending on the second
anniversary of the employment termination date the Participant will not, without
the prior written consent of the Bank, engage in, become interested, directly or
indirectly, as a sole proprietor, as a partner in a partnership, or as a
substantial shareholder in a corporation, nor become associated with, in the
capacity of an employee, director, officer, principal, agent, trustee or in any
other capacity whatsoever, any enterprise conducted in any city, town or county
in which the Bank maintains an office at the time of Participant’s termination
of employment, which enterprise is, or may deemed to be, competitive with any
business carried on by the Bank as of the date of the termination of
Participant’s employment or his retirement.
In the event a Participant’s termination follows a Change in Control or other
material change in the Bank’s structure or business activities, Participant
shall be entitled to his Normal Retirement Benefit whether or not he enters into
an arrangement that is deemed to be competitive with the Bank.
11.2.    Breach. In the event of any breach by Participant of the agreements and
covenants contained herein, the Board shall direct that any unpaid balance of
any payments to Participant under this Plan be suspended, and shall thereupon
notify Participant of such suspensions, in writing. Thereupon, if the Board
shall determine that said breach by Participant has continued for a period of
six (6) months following notification of such suspension, all rights of
Participant and his Beneficiaries under this Plan, including rights to further
payments hereunder, shall thereupon terminate.




--------------------------------------------------------------------------------





SECTION XII
AMENDMENT/TERMINATION OF THE PLAN
This Plan shall not be amended or modified, in whole or in part, in a manner
that effects the benefits payable to a Participant, without the written consent
of the affected Participant, and such consent shall be required even if
Participant is no longer employed by the Bank. Notwithstanding anything to the
contrary herein, in the event that the Bank has a Change in Control, the Bank
may terminate the Plan within the thirty (30) days preceding, but not following
the Change in Control, provided that (i) all agreements, methods, programs and
other arrangements sponsored by the Bank immediately after the Change in Control
with respect to which deferrals of compensation are treated as having been
deferred under a single plan pursuant to Treasury Regulation Section
1.409A-1(c)(2), are terminated and liquidated with respect to each Participant
that experienced such Change in Control, and (ii) all accrued benefits payable
hereunder are paid to each affected Participant within twelve months of the
Plan’s termination. In the event that the intent of any provision shall need to
be construed in a manner to avoid taxability, such construction shall be made by
the Bank, as administrator of the Plan, in a manner that would manifest to the
maximum extent possible the original meaning of such provisions.


SECTION XIII

EXECUTION
13.1.    This Plan sets forth the entire understanding of the parties hereto
with respect to the transactions contemplated hereby, and any previous
agreements or understandings between the parties hereto regarding the subject
matter hereof are merged into and superseded by this Plan.
13.2.    This Plan shall be executed in triplicate, each copy of which, when so
executed and delivered, shall be an original, but all three copies shall
together constitute one and the same instrument.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Plan to be executed on the day
and date first above written.
EXECUTIVE






Dated:                                                    






INVESTORS SAVINGS BANK






By:                                
Title:




--------------------------------------------------------------------------------




SCHEDULE A
ACTUARIAL ASSUMPTIONS


Interest: Six percent (6%) per annum, compounded annually.
Pre‑retirement Turnover: None
Mortality: Determined according to the 1994 Group Annuity Reserving Table
Assumed Retirement Age: Age on Normal Retirement Date




--------------------------------------------------------------------------------




INVESTORS SAVINGS BANK
AMENDED AND RESTATED
EXECUTIVE SUPPLEMENTAL RETIREMENT WAGE REPLACEMENT PLAN
BENEFICIARY DESIGNATION
Executive, ______________________(name), under the terms of that certain
Investors Savings Bank Amended and Restated Executive Supplemental Retirement
Wage Replacement Plan by and between him and INVESTORS SAVINGS BANK, Millburn,
New Jersey, dated July 1, 2005, as amended and restated May 1, 2007, hereby
designates the following Beneficiary to receive any guaranteed payments or death
benefits under such Plan, following his death:
PRIMARY BENEFICIARY:                            
SECONDARY BENEFICIARY:                        
This Beneficiary Designation hereby revokes any prior Beneficiary Designation
which may have been in effect.
Such Beneficiary Designation is revocable.
DATE: __________________, 20___




                                                
(WITNESS)                        (EXECUTIVE)




                                                
(WITNESS)




--------------------------------------------------------------------------------




INVESTORS SAVINGS BANK
AMENDED AND RESTATED
EXECUTIVE SUPPLEMENTAL RETIREMENT WAGE REPLACEMENT PLAN
JOINDER AGREEMENT




I, _______________________, am a participant in the Investors Savings Bank
Amended and Restated Executive Supplemental Retirement Wage Replacement Plan
("Plan"), which is effective July 1, 2005, as amended and restated May 1, 2007,
and agree to the terms and conditions thereof. Any terms capitalized in this, my
Joinder Agreement, which are not defined herein, shall have the same meaning as
set forth in the Plan.


For purposes of this Plan, my “Annual Compensation” shall be defined as my base
salary and bonus during any consecutive twelve-month period, including amounts
deferred at my election to any tax-qualified or non-qualified employee benefit
plan.


I understand that my benefits shall commence to be paid to me at my Normal
Retirement Date which occurs on the first day of the month coincident with or
next following my sixty-fifth (65) birthday, provided, however, that if my
employment terminates prior to my Normal Retirement Date and I elect hereinbelow
to receive an Early Retirement Benefit in accordance with the provisions of
Section 3.2 of the Plan, then my benefit shall commence on my Early Retirement
Date.


PART I.    


Normal Retirement Benefit Distribution Option: I hereby elect to have my Normal
Retirement Benefit paid in the form of [check one option]:


____    A Life Annuity
____    A Life Annuity with 120 monthly payments guaranteed
____    A Joint and 100% Survivor Annuity with 120 monthly payments guaranteed
____    A Joint and 50% Survivor Annuity
____    A Single Sum Distribution


[If no election is made the Normal Retirement Benefit will be paid in the form
of a Life Annuity with 120 monthly payments guaranteed]


PART II.    


In the Event my Employment Terminates Prior to the Normal Retirement Date, I
elect to receive my Supplemental Retirement Benefit as follows:


____    I elect an Early Retirement Benefit following my Early Retirement Date
in accordance with Section 3.2 of the Plan.






--------------------------------------------------------------------------------




____    I elect to delay any distribution and to receive a Normal Retirement
Benefit on or after my Normal Retirement Date, in accordance with Section 3.1 of
the Plan.




PART III
[Skip to Part IV if You did not Elect an Early Retirement Benefit in Part II]



Early Retirement Benefit Distribution Option: I hereby elect to have my Early
Retirement Benefit paid in the form of [check one option]:


____    A Life Annuity
____    A Life Annuity with 120 monthly payments guaranteed
____    A Joint and 100% Survivor Annuity with 120 monthly payments guaranteed
____    A Joint and 50% Survivor Annuity
____    A Single Sum Distribution


[If no election is made the Early Retirement Benefit will be paid in the form of
a Life Annuity with 120 monthly payments guaranteed]


I understand that if I fail to elect an Early Retirement Benefit, and I retire
with a nonforfeitable interest in the Plan, my benefit will commence following
my Normal Retirement Date and will be payable in the form of a life annuity,
with 120 monthly payments guaranteed.


Part IV


I understand that I am entitled to review or obtain a copy of the Plan, at any
time, and may do so by contacting the Administrator.


This Joinder Agreement shall become effective upon execution (below) by both the
Executive and a duly authorized officer of the Bank.


Dated this _____ day of __________________, 200___.


Executive                        Investors Savings Bank




___________________________________        ________________________________




















--------------------------------------------------------------------------------




INVESTORS SAVINGS BANK
AMENDED AND RESTATED
EXECUTIVE SUPPLEMENTAL RETIREMENT
WAGE REPLACEMENT PLAN
Effective as of May 1, 2007
_______________________


Amendment Number One
_______________________


The Investors Savings Bank Amended and Restated Executive Supplemental
Retirement Wage Replacement Plan, effective as of May 1, 2007 (the “Plan”) is
hereby amended in accordance with the following:


Effective September 19, 2011, the name “Investors Savings Bank” shall be
replaced by “Investors Bank” wherever it appears in the Plan.


IN WITNESS WHEREOF, this Amendment Number One has been executed by a duly
authorized officer of Investors Bank, on the date set forth below.


INVESTORS BANK






8/23/11                    By: /s/ Domenick Cama
Date




